Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
 The listing of the claims and the arguments filed with the RCE of July 6, 2022 has been received and entered. With the entry of the RCE, claims 9, 13, 16, 19-28 and 31 are canceled, and claims 1-8, 10-12, 14-15, 17-18, 29-30 and 32-33 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-12, 14-15, 17-18 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikella (US 2006/0060956) in view of EITHER Fujii (US 2007/0023888)  OR Muro (US 2005/0280946), and further in view of Lee et al (US 2013/0003332) and Dutkewych et al (US 3786434).
Claim 1, 29: Tanikella provides a method for forming circuit patterns/material for a circuit (with conductive traces, patterns, wiring) with copper patterns, for example (0022, 0024, 0030, 0035).  The method includes forming a substrate where the substrate can be metal with metal plating that can be considered as forming the base substrate (note core 130 with conductive traces) (figure 3, 0032).  A dielectric polymer layer (of polyimide) is formed on the substrate, and includes at least one opening exposing a portion of a surface of the substrate (figures 4-5, 0033-0034).  A seed layer is formed on the dielectric polymer layer and the exposed portion of the surface of the substrate (note seed layer of Cu blanket deposited) (note 0035, figure 6).  Then a patterned photoresist layer is formed on the seed layer (note 0035, figure 6).  Then conductive material (copper) is placed on portions of the seed layer not covered by the patterned photoresist layer (figure 6, 0035).  Then the patterned photoresist layer is stripped off (figure 6, 0035).  Further processing can occur to give more layers (note figure 2, 0036-0037).
(A) Tanikella does not teach that the seed layer has a Cr layer. Tanikella does describe applying the conductive material layer of copper by using electrolytic plating over the seed layer (0035). However,
(A)(1) Using Fujii: Fujii describes applying patterned Cu layers by electrolytic plating, where it is described to provide either a Cu or Cr seed layer on the surface to be plated, depositing a resist layer, and then applying the Cu by electrolytic plating (note 0083, 0089).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella to use a Cr seed layer as suggested by Fujii with an expectation of predictably acceptable similar seed layer results, since Tanikella indicates that a seed layer of Cu can be applied before applying the resist and then Cu electrolytic plating, and Fujii indicates that that for similar application, either Cr or Cu can be used as a seed layer material.
(A)(2) Using Muro: Muro describes applying patterned Cu layers by electrolytic plating, where before plating a seed layer system with a layer of Cr followed by a layer of copper is applied as a seed layer 13 on a substrate, then a patterned resist is applied to the seed layer and then electrolytic plating of copper is applied to the seed layer, thereafter the resist layer is removed and nickel plating can be applied to the electrolytic plated copper for corrosion control (0027-003o), where this process can be used for making wiring boards (0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella to use a Cr seed layer followed by a Cu seed layer as suggested by Muro with an expectation of predictably acceptable similar seed layer results, since Tanikella indicates that a seed layer of Cu can be applied before applying the resist and then Cu electrolytic plating, and Muro indicates that that for similar application, it is also known to provide a layer of Cr and then a layer of Cu to use as the seed layer.
(B)  Tanikella does not teach that there is electroless plating on top of the conductive material to form a Ni-P plating as claimed.  However, when used, Muro (as discussed for section (A)(2) above), notes using a nickel plating over the copper conductive layer for corrosion control.  Furthermore,
Lee describes providing a treatment method to a circuit board (note 0003), where it is noted that there would be a copper layer in a pattern (note 110), and a nickel-phosphorus layer is to be provided over the copper (along with further Pd and Au layers) to protect the copper layer (note figure 3, 0035, 0041), where it is desired to have a thin layer of the nickel material to suppress an increase in resistance (0036), where the thickness of the nickel material layer is desirably 0.02 to 1 micron (or 20 to 1000 nm), overlapping the claimed range (0037) and with an example thickness of 0.1 micron (100 nm), in the claimed range (note 0054), and where the nickel material can include preferably 9-11 wt% phosphorus, in the claimed range, which helps prevent the nickel from oxidizing (0041) and with an example plating of 10 wt% P, in the claimed range (0054), and since no other material required other than nickel and phosphorus, it is understood that the rest of the material can predictably and acceptably be nickel, giving 89 to 91 wt% Ni, in the claimed range.  Lee teaches that the Ni-P layer can be applied by electroless plating, giving a Ni-P plating layer, where the plating can be provided by any solution generally used in the art (note 0045-0046, and note 0054), and the plating is provided by using a solution/bath that contacts the conductive material (copper on substrate) to be plated (note 0054, where immersing would contact the copper on the substrate with the plating solution).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella in view of EITHER Fujii OR Muro to provide a Ni-P electroless plating on top of a copper based conductive layer, using contacting the conductive material in a Ni-P plating bath solution as suggested by Lee in order to provide a desirable protected copper circuit since Tanikella would indicate making copper circuits (wiring) and Muro (when used) also notes copper conductive patterns with nickel plating for corrosion control, and Lee would indicate when making copper wiring/circuits, it is desired to apply Ni-P plating as part of protecting the copper layer, and so it would be desirable to (1) apply the Ni-P layer as described by Lee as part of a protective layer system with Ni-P, Pd, Au, since this would be a desirable plating over copper formed layers to protect the copper, which as shown by Lee can even be one layer of copper, or (2) when further using Muro, it also would have been desirable to simply apply the Ni-P layer described by Lee, since Muro also describes how it would be desired to simply have the a nickel plating layer on the copper for corrosion control, and where Lee would indicate how such layers can be provided, including with P for further oxidation protection of the nickel layer. It would further have been obvious either to use the thickness in the claimed range or to optimize from the claimed range from the values taught by Lee above to use, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would further have been suggested to use the amount of P and Ni in the claimed range from the values taught by Lee, giving a value in the claimed range.  As to the conductive layer being Cu or Cu alloy, Tanikella notes using Cu which would be desired to be protected as noted by Lee above, giving a base layer to be plated (and also note Muro when used, would also indicated this).
As to the aqueous bath solution contents of solvent (water), a nickel source, a phosphorus source, a reducing agent, a pH controlling material, a stabilizer and a complexing agent, as noted above, Lee indicates any solution generally used in the art (0046).  Dutkewych describes electroless Ni plating (note column 7, lines 5-25), where it is described that a plating bath for nickel deposition can generally comprise a solvent (such as water), a reducing agent such as hypophosphite, an acid or hydroxide pH adjustor, to provide require pH and a complexing agent (column 1,lines 25-35), giving the minimum contents for the plating bath, and also notes that stabilizers such as bismuth or lead can be present (column 4, lines 15-25), and notes, nickel as nickel sulfate, sodium hypophosphite, and complexing agents such as succinic or malic acid can be provided (column 4, lines 1-15, column 7, lines 1-15), and where Dutkewych describes a bath that along with what would be solvent only has, nickel source (nickel sulfate hexahydrate), phosphorous source and reducing agent (the sodium hypophosphite would be both, and would thus be understood to provide a Ni-P plating bath, noting the same material provided by applicant for the Ni-P plating, note  claim 3 for example), pH controlling material (ammonium chloride), stabilizer (lead) and complexing agent (hydroxyacetic acid) (column 7, lines 5-10), indicating additional materials not needed in the solution.  Dutkewych indicates the stabilizers are used as stabilizers for the plating solutions (column 4, lines 10-20), and the pH control agent can also be sodium hydroxide to maintain the necessary pH of the plating solution (column 4, lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella in view of EITHER Fujii OR Muro, and further in view of Lee to provide the plating bath as an aqueous plating bath solution containing at least one solvent of water, a nickel source, a phosphorous source and reducing agent, a pH controlling material, a stabilizer and a complexing agent, including providing a stabilizing agent such as bismuth and a pH control agent such as sodium hydroxide in the aqueous bath solution as suggested by Dutkewych to provide a desirable Ni-P plating solution, since Lee provides using known plating solutions, and Dutkewych indicates that known such plating solutions would include an aqueous plating bath with a solvent of water, a nickel source, a phosphorous source and reducing agent, a pH controlling material, a stabilizer and a complexing agent, including providing a stabilizing agent such as bismuth and a pH control agent such as sodium hydroxide in the aqueous bath solution.  For claim 29, when using the bath materials suggested, they would provide a bath consisting of the claimed material as the only materials required as discussed for Dutkewych above.
Claim 2: Dutkewych would suggest using nickel sulfate as discussed for claim 1 above.
Claim 3: Dutkewych would suggest using sodium hypophosphite reducing agent as discussed for claim 1 above.
	Claim 4: Dutkewych would suggest using sodium hydroxide as the pH controlling material as discussed for claim 1 above.
	Claim 5: Dutkewych would suggest using bismuth stabilizer as discussed for claim 1 above.
	Claim 6: Dutkewych would suggest using succinic acid as the complexing agent as discussed for claim 1 above, for example.
	Claim 7: Lee thickness of the nickel material layer is desirably 0.02 to 1 micron (or 20 to 1000 nm), overlapping the claimed range (0037) and with an example thickness of 0.1 micron (100 nm), in the claimed range (note 0054). It would have been obvious either to use the thickness in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Claim 8: Lee provides that the thickness of the nickel material layer is desirably 0.02 to 1 micron (or 20 to 1000 nm), overlapping the claimed range (0037). It would have been obvious to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 10-11: As to the amount of Ni and P in the plated layer, Lee teaches that the nickel plating can have preferably 9-11 wt% phosphorus, in the claimed range, which helps prevent the nickel from oxidizing (0041) and with an example plating of 10 wt% P, in the claimed range (0054), and since no other material required other than nickel and phosphorus, it is understood that the rest of the material can predictably and acceptably be nickel, giving 89 to 91 wt% Ni, in the claimed range.  

Claim 12: As to the water solvent, this would be suggested by Dutkewych which provides an aqueous solution (as noted for claim 1).
Claim 14, 30:  All the features of claim 14 would be suggested by the combination of Tanikella in view of EITHER Fujii OR Muro, further in view of Lee and Dutkewych as discussed for claim 1 (as to the material of the conductive layer), 3, 4 and 6 (as to the reducing agent, pH controlling material, and complexing agent), 10 (as to Ni and P amounts) and 7 (thickness), and as to the “consisting essentially of” for the solution, no other materials are required from the materials listed by Dutkewych.  Also it is noted that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.” Note the discussion in MPEP 2111.03(III), and as well, for claims 14 and 30, as discussed for claims 1 and 29, the solution can be consisting of the  materials.
Claim 15: the features are suggested as discussed for claim 8 above.
Claims 17-18: the features of these claims are suggested as discussed for claims 11-12 above.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikella in view of EITHER Fujii OR Muro, further in view of Lee and Dutkewych as applied to claims 1-8, 10-12, 14-15, 17-18 and 29-30, respectively, above, and further in view of Matsuoka et al (US 5397682).
Claims 32 and 33: As to the forming of the dielectric polymer layer as claimed, as discussed for claim 1 above, Tanikella discusses providing the dielectric polymer layer onto which the wiring/conductive traces are provided, where this dielectric polymer layer is formed on the substrate and can be a polyimide layer.  It is also noted as discussed for claim 1, that this layer can have openings provided.
Matsuoka describes use of polyimide resins for microelectronic industries (column 1, lines 30-40), where polymide films can be formed as a coating using a polymide precursor with a photopolymerizable functional group (so photoimageable), where the formed coating is photocured, then the photocured coating developed to obtain a pattern coating, and then heating to convert to a polyimide resin (cure) (note column 1, line 60 through column 2, line 10) and describes a specific process with applying the photosensitive composition with polyimide precursor to a surface of a substrate by spin coating or other processes, drying, subjecting to exposure with UV through a photomask, developing to form an opening in the polymer layer, and curing the polyimide precursor to form  polyimide (note column 12, lines 1-45, column 14, line 55 through column 15, line 15, column 5, lines 50-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella in view of EITHER Fujii OR Muro, further in view of Lee and Dutkewych to use the polyimide application process of Matsuoka as described above with an expectation of forming a predictably acceptable polyimide layer formation, since Tanikella indicates that a patterned polyimide layer can be formed on the substrate as the dielectric layer, where the layer would be a patterned to have openings, and Matuoka teaches a way to form such a polyimide pattern would be a known method where a photosensitive composition with polyimide precursor is deposited to a surface of a substrate by spin coating or other processes, drying, subjecting the precursor to exposure with UV through a photomask, developing to form an opening in the polymer layer, and curing the polyimide precursor to form  polyimide.

Claims 1-8, 10-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikella (US 2006/0060956) in view of EITHER Fujii (US 2007/0023888)  OR Muro (US 2005/0280946), and further in view of Orikasa et al (US 2013/0192873) and Janik et al (US 2015/0044374).
Claim 1: Tanikella provides a method for forming circuit patterns/material for a circuit (with conductive traces, patterns, wiring) with copper patterns, for example (0022, 0024, 0030, 0035).  The method includes forming a substrate where the substrate can be metal with metal plating that can be considered as forming the base substrate (note core 130 with conductive traces) (figure 3, 0032).  A dielectric polymer layer (of polyimide) is formed on the substrate, and includes at least one opening exposing a portion of a surface of the substrate (figures 4-5, 0033-0034).  A seed layer is formed on the dielectric polymer layer and the exposed portion of the surface of the substrate (note seed layer of Cu blanket deposited) (note 0035, figure 6).  Then a patterned photoresist layer is formed on the seed layer (note 0035, figure 6).  Then conductive material (copper) is placed on portions of the seed layer not covered by the patterned photoresist layer (figure 6, 0035).  Then the patterned photoresist layer is stripped off (figure 6, 0035).  Further processing can occur to give more layers (note figure 2, 0036-0037).
(A) Tanikella does not teach that the seed layer has a Cr layer. Tanikella does describe applying the conductive material layer of copper by using electrolytic plating over the seed layer (0035). However,
(A)(1) Using Fujii: Fujii describes applying patterned Cu layers by electrolytic plating, where it is described to provide either a Cu or Cr seed layer on the surface to be plated, depositing a resist layer, and then applying the Cu by electrolytic plating (note 0083, 0089).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella to use a Cr seed layer as suggested by Fujii with an expectation of predictably acceptable similar seed layer results, since Tanikella indicates that a seed layer of Cu can be applied before applying the resist and then Cu electrolytic plating, and Fujii indicates that that for similar application, either Cr or Cu can be used as a seed layer material.
(A)(2) Using Muro: Muro describes applying patterned Cu layers by electrolytic plating, where before plating a seed layer system with a layer of Cr followed by a layer of copper is applied as a seed layer 13 on a substrate, then a patterned resist is applied to the seed layer and then electrolytic plating of copper is applied to the seed layer, thereafter the resist layer is removed and nickel plating can be applied to the electrolytic plated copper for corrosion control (0027-003o), where this process can be used for making wiring boards (0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella to use a Cr seed layer followed by a Cu seed layer as suggested by Muro with an expectation of predictably acceptable similar seed layer results, since Tanikella indicates that a seed layer of Cu can be applied before applying the resist and then Cu electrolytic plating, and Muro indicates that that for similar application, it is also known to provide a layer of Cr and then a layer of Cu to use as the seed layer.
(B)  Tanikella does not teach that there is electroless plating on top of the conductive material to form a Ni-P plating as claimed.  However, when used, Muro (as discussed for section (A)(2) above), notes using a nickel plating over the copper conductive layer for corrosion control.  Furthermore,
Orikasa provides a method of forming material for a circuit (wiring pattern) for a printed wiring board (circuit board) (0001, 0056-0060). It notes that copper has been widely used as conductors of electronic components and wiring patterns, but the copper is inferior in corrosion resistance (0002) and describes providing copper containing conductive layers with a protective layer containing at least Ni and P (0007), where the conductive layer of copper can be formed with wet plating (0034) with a described intermediate layer with copper, Sn, Ni  and P (0007), which can include plating with copper and then the Ni-P outer plating with diffusion (note 0064-0065).  
The providing of the Ni-P outer plating can be provided (0033-0041, 0064-0065), including providing an aqueous bath solution comprising solvent (the water to give the aqueous bath), a nickel source, a reducing agent (that is also a phosphorus source, noting the presence of phosphorus) and a complexing agent, and contacting the conductive material with or in the aqueous bath solution (noting the dipping in the bath) so as to be provide electroless plating on top of the conductive material using the aqueous bath solution, where the plating can include nickel and phosphorus (0036-0037, 0064-0065).  The thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range, and an example is given of 0.1 micron (Example 18, Table 1, ,0094), in the claimed range).  The Ni-P plating (protective layer) is described as being of a thickness to give uniform thickness (0017).  As to the amount of Ni and P in the plated layer, it is indicated for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified (example 1, Table 1), which would give about 11 wt% P and 89 wt% Ni, in the claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella in view of EITHER Fujii OR Muro to provide a Ni-P electroless plating on top of a copper based conductive layer, using contacting the conductive material in an aqueous bath solution comprising a solvent, a nickel source, a phosphorous source and a complexing agent as suggested by Orikasa in order to provide a desirable corrosion protected copper circuit since Tanikella would indicate making copper circuits (wiring) and Muro (when used) also notes copper conductive patterns with nickel plating for corrosion control, and Orikasa would indicate when making copper wiring/circuits, the copper has a problem with corrosion and it would be desirable to provide a Ni-P electroless coating over the copper pattern to help provide corrosion protection, and describes the Ni-P electroless plating using contacting the surface to be plated in an aqueous bath solution comprising a solvent, a nickel source, a phosphorous source and a complexing agent. It would further have been obvious either to use the thickness in the claimed range or to optimize from the claimed range from the values taught by Orikasa above to use, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would further have been obvious either to use the amount in the claimed range or to optimize from the claimed range from the values taught by Orikasa, giving a value in the claimed range, noting that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As to the conductive layer being Cu or Cu alloy, Tanikella notes using Cu which would be desired to be protected as noted by Orikasa above, giving a base layer to be plated (and also note Muro when used, would also indicated this) and, as well, Orikasa indicates that intermediate layer (conductive layer) 2 can be made with Cu material and other metals, and this would at least suggest that a Cu alloy of these materials can be acceptably provided as part of the conductive material layer as claimed where layers 8 and 2 can be considered forming a total “conductive material” layer as claimed (note 0040-0041, 0057, figure 4), such that the Tanikella copper layer would predictably and acceptably also be provided with a layer 2 layer as in Orikasa before the protective layer 1 applied.
As to the aqueous bath solution also containing stabilizer and pH controlling material, Orikasa notes that the bath can contain nickel such as nickel sulfate, reducing agent/phosphorus of sodium hypophosphite, and complexing agent such as succinic, citric or malic acid (0036), and also controlling pH to control  P concentration (0038).  Janik describes electroless Ni plating (0025), where the plating bath can also contain nickel such as nickel sulfate, reducing agent/phosphorus of sodium hypophosphite giving an Ni-P plating solution and complexing agent including succinic, citric or malic acid (0032-0036), and also indicates using stabilizers such as bismuth to provide a sufficient bath lifetime and reasonable deposition rate (0038) and that pH can be adjusted with pH control agents of sodium or potassium hydroxide (0040). It is also noted that the plating solution can be aqueous (0040).  The substrate to be plated can be a metal such as copper (0056). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella in view of EITHER Fujii OR Muro, and further in view of Orikasa to further provide a stabilizing agent such as bismuth and a pH control agent such as sodium or potassium hydroxide in the aqueous bath solution and allow plating on copper or copper alloy as suggested by Janik to provide a desirable bath lifetime and reasonable deposition rate and to provide desirable pH control, since Orikasa provides an aqueous plating bath with nickel material such as nickel sulfate, reducing agent/phosphorus such as sodium hypophosphite, and complexing agents such as succinic, citric or malic acid and indicates desirable to have pH control, and Janik indicates that an aqueous plating bath with such materials can also desirably have a stabilizer such a bismuth to provide a desirable bath lifetime and reasonable deposition rate and use sodium or potassium hydroxide for pH control and can plate over metal such as copper.
Claim 2: Orikasa and Janik would suggest using nickel sulfate as discussed for claim 1 above.
Claim 3: Orikasa and Janik would suggest using sodium hypophosphite reducing agent as discussed for claim 1 above.
	Claim 4: Janik would suggest using sodium hydroxide or potassium hydroxide as the pH controlling material as discussed for claim 1 above.
	Claim 5: Janik would suggest using bismuth stabilizer as discussed for claim 1 above.
	Claim 6: Orikasa and Janik would suggest using succinic acid as the complexing agent as discussed for claim 1 above, for example.
	Claim 7: Orikasa provides that the thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range, and an example is given of 0.1 micron (Example 18, Table 1, ,0094), in the claimed range. It would have been obvious either to use the thickness in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Claim 8: Orikasa provides that the thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range. It would have been obvious to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 10-11: As to the amount of Ni and P in the plated layer, Orikasa indicates for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified (example 1, Table 1), which would give about 11 wt% P and 89 wt% Ni, in the claimed range. It would have been obvious either to use the amount in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 12: As to the water solvent, this would be suggested by Orikasa, which provides for an aqueous solution (0036) and Janik which also provides an aqueous solution (0040).
Claim 14:  All the features of claim 14 would be suggested by the combination of Tanikella in view of EITHER Fujii OR Muro, and further in view of Oriska and Janik, as discussed for claim 1 (as to the material of the conductive layer), 3, 4 and 6 (as to the reducing agent, pH controlling material, and complexing agent), 10 (as to Ni and P amounts) and 7 (thickness), and as to the “consisting essentially of” for the solution, no other materials are required from the materials listed by Orikasa and the suggested pH controller and stabilizer addition.  Also it is noted that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.” Note the discussion in MPEP 2111.03(III).
Claim 15: the features are suggested as discussed for claim 8 above.
Claims 17-18: the features of these claims are suggested as discussed for claims 11-12 above.

Claims 1-8, 10-12, 14-15, 17-18 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanikella (US 2006/0060956) in view of EITHER Fujii (US 2007/0023888)  OR Muro (US 2005/0280946), and further in view of Orikasa et al (US 2013/0192873) and Dutkewych et al (US 3786434).
Claim 1, 29: Tanikella provides a method for forming circuit patterns/material for a circuit (with conductive traces, patterns, wiring) with copper patterns, for example (0022, 0024, 0030, 0035).  The method includes forming a substrate where the substrate can be metal with metal plating that can be considered as forming the base substrate (note core 130 with conductive traces) (figure 3, 0032).  A dielectric polymer layer (of polyimide) is formed on the substrate, and includes at least one opening exposing a portion of a surface of the substrate (figures 4-5, 0033-0034).  A seed layer is formed on the dielectric polymer layer and the exposed portion of the surface of the substrate (note seed layer of Cu blanket deposited) (note 0035, figure 6).  Then a patterned photoresist layer is formed on the seed layer (note 0035, figure 6).  Then conductive material (copper) is placed on portions of the seed layer not covered by the patterned photoresist layer (figure 6, 0035).  Then the patterned photoresist layer is stripped off (figure 6, 0035).  Further processing can occur to give more layers (note figure 2, 0036-0037).
(A) Tanikella does not teach that the seed layer has a Cr layer. Tanikella does describe applying the conductive material layer of copper by using electrolytic plating over the seed layer (0035). However,
(A)(1) Using Fujii: Fujii describes applying patterned Cu layers by electrolytic plating, where it is described to provide either a Cu or Cr seed layer on the surface to be plated, depositing a resist layer, and then applying the Cu by electrolytic plating (note 0083, 0089).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella to use a Cr seed layer as suggested by Fujii with an expectation of predictably acceptable similar seed layer results, since Tanikella indicates that a seed layer of Cu can be applied before applying the resist and then Cu electrolytic plating, and Fujii indicates that that for similar application, either Cr or Cu can be used as a seed layer material.
(A)(2) Using Muro: Muro describes applying patterned Cu layers by electrolytic plating, where before plating a seed layer system with a layer of Cr followed by a layer of copper is applied as a seed layer 13 on a substrate, then a patterned resist is applied to the seed layer and then electrolytic plating of copper is applied to the seed layer, thereafter the resist layer is removed and nickel plating can be applied to the electrolytic plated copper for corrosion control (0027-003o), where this process can be used for making wiring boards (0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella to use a Cr seed layer followed by a Cu seed layer as suggested by Muro with an expectation of predictably acceptable similar seed layer results, since Tanikella indicates that a seed layer of Cu can be applied before applying the resist and then Cu electrolytic plating, and Muro indicates that that for similar application, it is also known to provide a layer of Cr and then a layer of Cu to use as the seed layer.
(B)  Tanikella does not teach that there is electroless plating on top of the conductive material to form a Ni-P plating as claimed.  However, when used, Muro (as discussed for section (A)(2) above), notes using a nickel plating over the copper conductive layer for corrosion control.  Furthermore,
Orikasa provides a method of forming material for a circuit (wiring pattern) for a printed wiring board (circuit board) (0001, 0056-0060). It notes that copper has been widely used as conductors of electronic components and wiring patterns, but the copper is inferior in corrosion resistance (0002) and describes providing copper containing conductive layers with a protective layer containing at least Ni and P (0007), where the conductive layer of copper can be formed with wet plating (0034) with a described intermediate layer with copper, Sn, Ni  and P (0007), which can include plating with copper and then the Ni-P outer plating with diffusion (note 0064-0065).  
The providing of the Ni-P outer plating can be provided (0033-0041, 0064-0065), including providing an aqueous bath solution comprising solvent (the water to give the aqueous bath), a nickel source, a reducing agent (that is also a phosphorus source, noting the presence of phosphorus) and a complexing agent, and contacting the conductive material with or in the aqueous bath solution (noting the dipping in the bath) so as to be provide electroless plating on top of the conductive material using the aqueous bath solution, where the plating can include nickel and phosphorus (0036-0037, 0064-0065).  The thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range, and an example is given of 0.1 micron (Example 18, Table 1, ,0094), in the claimed range).  The Ni-P plating (protective layer) is described as being of a thickness to give uniform thickness (0017).  As to the amount of Ni and P in the plated layer, it is indicated for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified (example 1, Table 1), which would give about 11 wt% P and 89 wt% Ni, in the claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella in view of EITHER Fujii OR Muro to provide a Ni-P electroless plating on top of a copper based conductive layer, using contacting the conductive material in an aqueous bath solution comprising a solvent, a nickel source, a phosphorous source and a complexing agent as suggested by Orikasa in order to provide a desirable corrosion protected copper circuit since Tanikella would indicate making copper circuits (wiring) and Muro (when used) also notes copper conductive patterns with nickel plating for corrosion control, and Orikasa would indicate when making copper wiring/circuits, the copper has a problem with corrosion and it would be desirable to provide a Ni-P electroless coating over the copper pattern to help provide corrosion protection, and describes the Ni-P electroless plating using contacting the surface to be plated in an aqueous bath solution comprising a solvent, a nickel source, a phosphorous source and a complexing agent. It would further have been obvious either to use the thickness in the claimed range or to optimize from the claimed range from the values taught by Orikasa above to use, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would further have been obvious either to use the amount in the claimed range or to optimize from the claimed range from the values taught by Orikasa, giving a value in the claimed range, noting that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As to the conductive layer being Cu or Cu alloy, Tanikella notes using Cu which would be desired to be protected as noted by Orikasa above, giving a base layer to be plated (and also note Muro when used, would also indicated this) and, as well, Orikasa indicates that intermediate layer (conductive layer) 2 can be made with Cu material and other metals, and this would at least suggest that a Cu alloy of these materials can be acceptably provided as part of the conductive material layer as claimed where layers 8 and 2 can be considered forming a total “conductive material” layer (note 0040-0041, 0057, figure 4), such that the Tanikella copper layer would predictably and acceptably also be provided with a layer 2 layer as in Orikasa before the protective layer 1 applied.
As to the aqueous bath solution also containing stabilizer and pH controlling material, Orikasa notes that the bath can contain nickel such as nickel sulfate, reducing agent/phosphorus of sodium hypophosphite, and complexing agent such as succinic, citric or malic acid (0036), and also controlling pH to control  P concentration (0038).  Dutkewych describes electroless Ni plating (note column 7, lines 5-25), where it is described that a plating bath for nickel deposition can generally comprise a solvent (such as water), a reducing agent such as hypophosphite, an acid or hydroxide pH adjustor, to provide require pH and a complexing agent (column 1,lines 25-35), giving the minimum contents for the plating bath, and also notes that stabilizers such as bismuth or lead can be present (column 4, lines 15-25), and notes that like Orikasa, nickel as nickel sulfate, sodium hypophosphite, and complexing agents such as succinic or malic acid can be provided (column 4, lines 1-15, column 7, lines 1-15), and where Dutkewych describes a bath that along with what would be solvent only has, nickel source (nickel sulfate hexahydrate), phosphorous source and reducing agent (the sodium hypophosphite would be both), pH controlling material (ammonium chloride), stabilizer (lead) and complexing agent (hydroxyacetic acid) (column 7, lines 5-10), indicating additional materials not needed in the solution.  Dutkewych indicates the stabilizers are used as stabilizers for the plating solutions (column 4, lines 10-20), and the pH control agent can also be sodium hydroxide to maintain the necessary pH of the plating solution (column 4, lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanikella in view of EITHER Fujii OR Muro, and further in view of Orikasa to further provide a stabilizing agent such as bismuth and a pH control agent such as sodium hydroxide in the aqueous bath solution as suggested by Dutkewych to provide a desirable stabilized plating solution and to provide desirable pH control, since Orikasa provides an aqueous plating bath with nickel material such as nickel sulfate, reducing agent/phosphorus such as sodium hypophosphite, and complexing agents such as succinic or malic acid and indicates desirable to have pH control, and Dutkewych indicates that an aqueous plating bath with such materials can also desirably have a stabilizer such a bismuth to stabilize the plating solution and use sodium hydroxide for pH control.  For claim 29, when using the bath materials suggested, they would provide a bath consisting of the claimed material as the only materials required.
Claim 2: Orikasa and Dutkewych would suggest using nickel sulfate as discussed for claim 1 above.
Claim 3: Orikasa and Dutkewych would suggest using sodium hypophosphite reducing agent as discussed for claim 1 above.
	Claim 4: Dutkewych would suggest using sodium hydroxide as the pH controlling material as discussed for claim 1 above.
	Claim 5: Dutkewych would suggest using bismuth stabilizer as discussed for claim 1 above.
	Claim 6: Orikasa and Dutkewych would suggest using succinic acid as the complexing agent as discussed for claim 1 above, for example.
	Claim 7: Orikasa provides that the thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range, and an example is given of 0.1 micron (Example 18, Table 1, ,0094), in the claimed range. It would have been obvious either to use the thickness in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Claim 8: Orikasa provides that the thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range. It would have been obvious to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 10-11: As to the amount of Ni and P in the plated layer, Orikasa indicates for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified (example 1, Table 1), which would give about 11 wt% P and 89 wt% Ni, in the claimed range. It would have been obvious either to use the amount in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 12: As to the water solvent, this would be suggested by Orikasa, which provides for an aqueous solution (0036) and Dutkewych which also provides an aqueous solution (as noted for claim 1).
Claim 14, 30:  All the features of claim 14 would be suggested by the combination of Tanikella in view of EITHER Fujii OR Muro, further in view of Oriska and Dutkewych as discussed for claim 1 (as to the material of the conductive layer), 3, 4 and 6 (as to the reducing agent, pH controlling material, and complexing agent), 10 (as to Ni and P amounts) and 7 (thickness), and as to the “consisting essentially of” for the solution, no other materials are required from the materials listed by Orikasa and the suggested pH controller and stabilizer addition.  Also it is noted that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.” Note the discussion in MPEP 2111.03(III), and as well, for claims 14 and 30, as discussed for claims 1 and 29, the solution can be consisting of the  materials.
Claim 15: the features are suggested as discussed for claim 8 above.
Claims 17-18: the features of these claims are suggested as discussed for claims 11-12 above.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over EITHER (1) Tanikella in view of EITHER Fujii OR Muro, further in view of Orikasa and Janik OR (2) Tanikella in view of EITHER Fujii OR Muro, further in view of Orikasa and Dutkewych as applied to claims 1-8, 10-12, 14-15 and 17-18 OR 1-8, 10-12, 14-15, 17-18 and 29-30, respectively, above, and further in view of Matsuoka et al (US 5397682).
Claims 32 and 33: As to the forming of the dielectric polymer layer as claimed, as discussed for claim 1 above, Tanikella discusses providing the dielectric polymer layer onto which the wiring/conductive traces are provided, where this dielectric polymer layer is formed on the substrate and can be a polyimide layer.  It is also noted as discussed for claim 1, that this layer can have openings provided.
Matsuoka describes use of polyimide resins for microelectronic industries (column 1, lines 30-40), where polymide films can be formed as a coating using a polymide precursor with a photopolymerizable functional group (so photoimageable), where the formed coating is photocured, then the photocured coating developed to obtain a pattern coating, and then heating to convert to a polyimide resin (cure) (note column 1, line 60 through column 2, line 10) and describes a specific process with applying the photosensitive composition with polyimide precursor to a surface of a substrate by spin coating or other processes, drying, subjecting to exposure with UV through a photomask, developing to form an opening in the polymer layer, and curing the polyimide precursor to form  polyimide (note column 12, lines 1-45, column 14, line 55 through column 15, line 15, column 5, lines 50-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify EITHER (1) Tanikella in view of EITHER Fujii OR Muro, further in view of Orikasa and Janik OR (2) Tanikella in view of EITHER Fujii OR Muro, further in view of Orikasa and Dutkewych to use the polyimide application process of Matsuoka as described above with an expectation of forming a predictably acceptable polyimide layer formation, since Tanikella indicates that a patterned polyimide layer can be formed on the substrate as the dielectric layer, where the layer would be a patterned to have openings, and Matuoka teaches a way to form such a polyimide pattern would be a known method where a photosensitive composition with polyimide precursor is deposited to a surface of a substrate by spin coating or other processes, drying, subjecting the precursor to exposure with UV through a photomask, developing to form an opening in the polymer layer, and curing the polyimide precursor to form  polyimide.

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered. 
(A) Please note the adjustment to the rejections above, with an additional set of rejections using Tanikella in view of EITHER Fujii OR Muro, further in view of Lee and Dutkewych – with the new reference to Lee rather than Orikasa, along with maintaining the previous rejections.
(B) As to the rejections using EITHER (1) Tanikella in view of EITHER Fujii OR Muro, further in view of Orikasa and Janik OR (2) Tanikella in view of EITHER Fujii OR Muro, further in view of Orikasa and Dutkewych, applicant has argued that given the large number of references and the variety of combinations and the complexity of plating chemistry, it is difficult to imagine one of ordinary skill in the art picking and choosing all the claimed elements without hindsight.  It is also argued that the references do not appear to address the specific problems that the present application addresses, as to unacceptably high order-to-order bandwidth variation, and the teachings in the cited references are not equivalent or provide a reasonable expectation of success.  Further as to Tanikella, it is argued that it does not provide a seed layer with a Cr layer, and discloses electrolytic copper plating, differing from the electroless plating claimed, and does not teach electroless plating a top of a conductive to form Ni-P plating as claimed.  It is argued that Muro would not provide motivation to include electroless Ni-P for corrosion control, since not clear one would need or want to modify Tanikella for this reason.  Further as to the use of Orikasa, it is argued that the rejection appears to consider Orikasa’s wiring pattern 8 as the seed layer, layer 2 as the conductive material, and layer 1 as the Ni-P, but these features do not correspond to the recited seed layer, conductive material and Ni-P plating as claimed, and the combination of Orikasa and Janik would not provide the bath solution consisting of the materials claimed as in claims 29-31, since Janik has additional brightener.
The Examiner has reviewed these arguments, however, the rejections are maintained.  As to the combination and number of references, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  As to the Examiner picking and choosing the claimed elements, the Examiner is of the position that the features combined would be suggested for the reasons detailed in the rejections above. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, it is detailed in the rejections why each feature claimed would be suggested from the references.  As to the references not addressing the specific problem, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As addressed in the rejection, there would be reasons to provide all the features claimed.  It is also the Examiner’s position that there would be a reasonable expectation of success from the combination as described.  Applicant’s specific issues as to references are discussed below.  As to the use of Tanikella, it describes making circuit patterns, etc. as described in the rejection.  While it does not teach the seed layer as having a Cr layer, Fujii or Muro is provided as to why this would be suggested.  As to Tanikella describing electrolytic plating for forming the conductive traces of copper (0035), this is not prevented by the present claims, where note that claim 1 merely has “placing conductive material on portions of the seed layer”, with no limit as to how the conductive material (of copper or copper alloy) is applied.  It is the Ni-P plating that has to be electroless.  As to providing the Ni-P layer, and its application by electroless plating, Orikasa is provided as to this issue (or alternatively, in the new set of rejections, Lee).   As to Muro not suggesting to apply the a nickel layer for corrosion control, Muro is making copper wiring (so for circuits), and Tanikella is also providing copper circuitry, and thus the benefits of nickel plating would apply to both.  As well, the Examiner cited Orikasa as to providing a Ni-P layer for the copper circuitry, where the benefit it to provide a protective layer with Ni and P for corrosion control.  As to the use of Orikasa, the Examiner noted that the it provides a base Cu layer as does Tanikella, and with the wording in the present claim and the use of layer 2 of Orikasa with Cu and other materials, layer 2 can be considered part of the claimed conductive material layer (so wiring pattern 8 and layer 2 can be considered the claimed “conductive material” layer with copper alloy).  Then the protective Ni-P layer 1 would be as that claimed.  The Examiner notes that in the new rejection using Lee, there would be an Ni-P layer applied to the copper circuitry layer.  As to Orikasa and Janik not providing the features of claims 29-31, the Examiner notes that claim 31 has been canceled.  Furthermore, claims 29-30 are not rejected using the rejection with Janik.  Rather, claims 29-30 are rejected in the rejections using the reference to Dutkewych.  Therefore, the above rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718